DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
                The action is in response to amendments filed on 02/15/2022. Claims 1 and 17 have been amended. Claims 1-19 are pending and examined below.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 9, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20090221919 A1 (hereinafter refered to as “Ben Dor”), in view of US 20180110421 A1 (hereinafter referred to as “Stratis”) and US 20080183055 A1 (hereinafter referred to as “Ninomiya”).
Regarding claim 1, Ben Dor, a system and method for detection of hematoma, teaches an optical probe (abstract) comprising:
multiple optical elements including at least one light source and at least one light detector (1628a and 1628b; paragraphs [0100]-[0105]; Figures 16A-J), and
optical fibers each coupled to of the optical elements and having an exposed distal end position (paragraphs [0083]-[0086]), but Ben Dor does not explicitly teach the optical probe having three optical elements, the three optical elements being positioned in a triangular configuration, and at least one light shroud disposed radially around the exposed distal end portions of at least one of the optical fibers coupled to the at least one light source.
However, Stratis, an optical sensor for detecting intracranial hemetomas, teaches an optical probe having three optical elements, the three optical elements being positioned in a triangular configuration (35A, 35B; paragraphs [0051], [0066]-[0067]; [0082]-[0083]; Figure 3). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ben Dor, to have the optical elements in a triangular configuration, as taught by Stratis, because a triangle ensures adequate separation between light detectors and light source and provides a stable three point based when the object is on the surface (paragraph [0066]; as taught by Stratis). 
Further, Ninomiya teaches at least one light shroud (312, 412; paragraph [0041]; as shown in Figures 1-2) disposed radially around the exposed distal end portions of at least one of the optical fibers (312, 412; Figures 1-2) coupled to the at least one light source (as shown in Figures 1-2),
Wherein the at least one light shroud comprises an opening (as shown in Figures 1-2), 
Wherein the exposed distal end portion of the one of the three optical fibers extends through the opening of the at least one light shroud (as shown in Figures 1-2), and
wherein a distal tip of the exposed portion of one of the three optical fibers extending through the opening of the at least one light shroud is approximately on the same plane as a distal edge of the at least one light shroud (as shown in Figures 1-2). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ben Dor, in view of Stratis, to have a light shroud radially around, a light emitter, as taught by Ninomiya, because doing so protects the exposed ends from the environment.
Regarding claim 2, Ben Dor, in view of Stratis and Ninomiya, teaches further comprising:
a base housing the three optical elements (1625; paragraph [0100]; Figures 16A-J; as taught by Ben Dor); and
a cover removably coupled to a distal end of the base, the cover including the three optical fibers (has cover 1600 and multiple optical fibers; paragraph [0083]-[0086], [0101]-[0102]; Figures 16A-J; as taught by Ben Dor; teaches three optical elements/fibers; paragraphs [0051], [0066]-[0067]; [0082]-[0083]; Figure 3; as taught by Stratis).
Regarding claim 3, Ben Dor, in view of Stratis and Ninomiya, teaches wherein the cover includes three bosses, each boss projecting from the cover and covering a portion of one of the three optical fibers (Ben Dor teaches the bosses 1636; paragraphs [0102]; Figures 16A-J; Stratis teaches three optical elements/fibers; paragraphs [0051], [0066]-[0067]; [0082]-[0083]; Figure 3).
Regarding claim 5, Ben Dor, in view of Stratis and Ninomiya, teaches wherein the cover includes at least one flexible tab extending laterally from the cover and configured to snap fit onto the base (1635; paragraph [0103]; Figures 16A-J).
Regarding claim 9, Ben Dor, in view of Stratis and Ninomiya, teaches wherein the three optical elements include a first light detector, a second light detector, and a light source (35A, 35B; paragraphs [0066]-[0067]; [0082]-[0083]; Figure 3; as taught by Stratis).
Regarding claim 12, Ben Dor, in view of Stratis and Ninomiya, teaches wherein the three optical fibers are generally parallel to one another (as shown in Figures 15A).
Regarding claim 18, Ben Dor, in view of Stratis and Ninomiya, teaches wherein the distal tip of the exposed distal end portion of one of the three optical fibers extending through the opening of the at least one light shroud is on the same plane as the distal edge of the at least one light shroud (as shown in Figures 1-2; as taught by Ninomiya).


Claims 4 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ben Dor, in view of Stratis and Ninomiya, as applied to claim 1 and 3 above. 
Regarding claim 4, Ben Dor, in view of Stratis and Coates, teaches a boss, but does not explicitly teach wherein each boss is frusto-conical in shape.
However, it would have been an obvious matter of design choice wherein each boss is frusto-conical in shape, since such a modification would have involved a mere change in the shape and size of a component.  A change in shape and size is generally recognized as being within the level of ordinary skill in the art. (see MPEP 2144)
Regarding claim 14, Ben Dor, in view of Stratis and Coates, teaches a light shroud, but does not explicitly teach wherein the at least one light shroud is cylindrically shaped.
However, it would have been an obvious matter of design choice wherein the at least one light shroud is cylindrically shaped, since such a modification would have involved a mere change in the shape and size of a component.  A change in shape and size is generally recognized as being within the level of ordinary skill in the art. (see MPEP 2144)
Regarding claim 15, Ben Dor, in view of Stratis and Coates, teaches a light shroud, but does not explicitly teach wherein the at least one light shroud is frusto-conically shaped.
However, it would have been an obvious matter of design choice wherein the at least one light shroud is frusto-conically shaped, since such a modification would have involved a mere change in the shape and size of a component.  A change in shape and size is generally recognized as being within the level of ordinary skill in the art. (see MPEP 2144)

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ben Dor, in view of Stratis and Ninomiya, as applied to claim 1 above, and in further view US 8792951 B1 (cited in IDS dated 01/23/2020, hereinafter referred to as “Mao”)
Regarding claim 6, Ben Dor, in view of Stratis and Ninomiya, teaches three optical elements in a triangular configuration (35A, 35B; paragraphs [0051], [0066]-[0067]; [0082]-[0083]; Figure 3), but does not teach wherein the three optical elements include a first light source, a second light source, and a light detector.
However, Mao, an oximeter probe, teaches wherein the three optical elements include a first light source (1010a; column 29, lines 25-36; Figures 10), a second light source (1010b; column 29, lines 25-36; Figures 10), and a light detector (1010d; column 29, lines 25-36; Figures 10). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ben Dor, in view of Stratis and Ninomiya, to have two emitters and a light detector, as taught by Mao, because doing so provides an extra light source to illuminate a desired location. 
Regarding claim 7, Ben Dor, in view of Stratis, Ninomiya, and Mao, teaches wherein the at least one light shroud includes a first light shroud disposed around the exposed tip of one of the optical fibers coupled to the first light source and a second light shroud disposed around the exposed tip of one of the optical fibers coupled to the second light source (Ben Dor teaches optical fibers with exposed distal ends; paragraphs [0083]-[0086]; Mao teaches a first and second light emitter; column 29, lines 25-36; and Ninomiya teaches using a shroud as shown in Figures 1-2).
Regarding claim 8, Ben Dor, in view of Stratis, Ninomiya, and Mao, teaches wherein the first light source is disposed at a first distance from the light detector, and wherein the second light source is disposed at a second distance from the light detector, and wherein the first distance is greater than the second distance (column 29, lines 25-36; Figures 10; as taught by Mao).


Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ben Dor, in view of Stratis and Ninomiya, as applied to claim 4 above, and in further view of  US 5482034 A (hereinafter referred to as “Lewis”).
Regarding claim 10, Ben Dor, in view of Stratis and Ninomiya, teaches a triangle configuration between a first light detector, a second detector, and a light source, but does not teach wherein the light detectors are disposed at different distances from the light source.
However, Lewis, an oximetry device, teaches wherein the light detectors are disposed at different distances from the light source (paragraph [0070]; Figure 5). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ben Dor, in view of Stratis and Ninomiya, to have the detectors disposed at different distances from the light source, as taught by Lewis, because doing so allows the detector to detect light reflected from different tissue depths.
Regarding claim 11, Ben Dor, in view of Stratis, Ninomiya, and Lewis, teaches the first light detector is configured to allow for measurement of extracranial hematomas and the second light detector is configured to allow for measurement of intracranial hematomas (paragraph [0068]; as taught by Lewis).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ben Dor, in view of Stratis and Ninomiya, as applied to claim 4 above, and in further view of  US 6416234 B1 (cited in IDS dated 01/23/2020, hereinafter referred to as “Wach”).
Regarding claim 13, Ben Dor, in view of Stratis and Ninomiya, teaches three optical fibers, does not explicitly teach wherein each of the three optical fibers extend at an angle towards a central point.
Wach discusses optical fibers (abstract) and teaches bending the fibers to point toward a target area (col. 10, lines 44-47, col.42, lines 5-13, discussing a fiber can be bent at its tip in order to point in a direction of interest. For example, one or more fiat-faced optical fibers may be directed to view a common or overlapping zone of receptivity). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ben Dor, in view of Stratis and Ninomiya, and bend the tips of the fibers toward a target area, as taught by Wach, because doing so would have been to direct the light and detectors to view a common or overlapping zone (Wach, col. 10, lines 44-47).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ben Dor, in view of Stratis and Ninomiya, as applied to claim 1 above, and in further view of  US 20040201835 A1 (hereinafter referred to as “Coates”).
Regarding claim 16, Ben Dor, in view of Stratis and Ninomiya, teaches a light shroud material, but does not explicitly teach wherein the at least one light shroud includes a light-absorbing member disposed on an inside surface of the at least one light shroud comprised of a material different than a material of the remainder of the at least one light shroud.
However, Coates teaches wherein the at least one light shroud includes a light-absorbing member disposed on an inside surface of the at least one light shroud comprised of a material different than a material of the remainder of the at least one light shroud (paragraph [0062], [0074], [0087]; as taught by Coates). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ben Dor, in view of Stratis and Ninomiya, to have a light absorbing material on the inside of the light shroud, as taught by Coates, because doing so limits unwanted light from exiting the light shroud. 

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ben Dior, in view of Stratis and Coates.
Regarding claim 17, Ben Dor, a system and method for detection of hematoma, teaches an optical probe (abstract) comprising:
a base housing multiple optical elements including at least one light source and at least one light detector (1628a and 1628b; paragraphs [0100]-[0105]; Figures 16A-J), and
a cover removably coupled to the base and including optical fibers each coupled to of the optical elements and having an exposed distal end position (paragraphs [0083]-[0086]) and the cover including three bosses, each boss projecteing from the cover and covering a portion of one of the optical fibers (Ben Dor teaches the bosses 1636; paragraphs [0102]; Figures 16A-J), but Ben Dor does not explicitly teach the optical probe having three optical elements, the three optical elements being positioned in a triangular configuration, and at least one light shroud disposed radially around the exposed distal end portions of at least one of the optical fibers coupled to the at least one light source.
However, Stratis, an optical sensor for detecting intracranial hemetomas, teaches an optical probe having three optical elements, the three optical elements being positioned in a triangular configuration (35A, 35B; paragraphs [0051], [0066]-[0067]; [0082]-[0083]; Figure 3). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ben Dor, to have the optical elements in a triangular configuration, as taught by Stratis, because a triangle ensures adequate separation between light detectors and light source and provides a stable three point based when the object is on the surface (paragraph [0066]; as taught by Stratis).
Further, Coates teaches at least one light shroud disposed radially around the exposed distal end portions of at least one of the optical fibers coupled to the at least one light source (59; paragraph [0062], [0074], [0087]); an opening (paragraph [0062], [0074], [0087]); and a light absorbing layer disposed on an inside surface of the at least one light shroud, the light absorbing layer comprised of a material different than a material of a remainder of the at least one light shroud wherein coupled to a distal end (paragraph [0062], [0074], [0087]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ben Dor, in view of Stratis, to have a light shroud radially around, a light emitter, as taught by Coates, because doing so protects the exposed ends from the environment (paragraph [0062]; as taught by Coates)


Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ben Dor, in view of Stratis, Ninomiya, and Coates as applied to claim 16 above, and in further view of  US 20080319290 A1 (hereinafter referred to as “Mao ‘290”).
Regarding claim 19, Ben Dor, in view of Stratis, Ninomiya, and Coates, teaches a light shroud material, but does not explicitly teach wherein the light absorbing member is a felt or a matte base material finish or coating. 
However, Mao ‘290 teaches wherein the light absorbing member is a felt or a matte base material finish or coating (paragraph [0146]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ben Dor, in view of Stratis, Ninomiya, and Coates, to use matte base finishing material, as taught by Mao ‘290.  Making this modification merely combines prior art elements according to known methods well known in the industry (see MPEP 2143, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).



Response to Arguments
Applicant's arguments filed 02/15/2022 regarding claim 17 35 USC 103 rejection have been fully considered but they are not persuasive. 
Regarding claim 17,  Applicant argues that it would not be obvious to combine the teachings of Ben Dor, in view of Stratis, and Coates. Examiner respectfully disagrees.
Ben Dor, in view of Stratis, teaches all the limitations of the claim except for the light shroud. However, Coates teaches at least one light shroud disposed radially around the exposed distal end portions of at least one of the optical fibers coupled to the at least one light source (59; paragraph [0062], [0074], [0087]); an opening (paragraph [0062], [0074], [0087]); and a light absorbing layer disposed on an inside surface of the at least one light shroud, the light absorbing layer comprised of a material different than a material of a remainder of the at least one light shroud wherein coupled to a distal end (paragraph [0062], [0074], [0087]).
Further it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ben Dor, in view of Stratis, to have a light shroud radially around, a light emitter, as taught by Coates, because doing so protects the exposed ends from the environment (paragraph [0062]; as taught by Coates)
As such Applicant’s argument is found to be unpersuasive. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.M./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792